Citation Nr: 0717328	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than October 30, 
1995, for the award of service connection for a delusional 
disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from December 1972 to July 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted the veteran's claim seeking entitlement 
to service connection delusional disorder effective from 
October 30, 1995, and assigned a 50 percent rating effective 
from October 30, 1995.  Although the veteran also appealed 
for a higher initial rating, the RO has since granted a 100 
percent schedular rating effective from October 30, 1995.  No 
appealable issue remains with respect to the 100 percent 
rating assigned and the Board will not address that issue.  


FINDINGS OF FACT

1.  The veteran separated from active military service in 
July 1978.

2.  In February 1979, the RO received the veteran's 
application for service connection for residuals of a knee 
injury; he did not mention an acquired psychiatric disability 
at that time. 

3.  In May 1979, the RO obtained all service medical records 
(SMRs) from the National Personnel Records Center (NPRC).  

4.  In October 1989, the veteran filed his first claim for 
service connection for an acquired psychiatric disability. 

5.  In a final February 1990 rating decision, the RO denied 
service connection for an acquired psychiatric disability.  

6.  On March 20, 1995, the RO received a private medical 
report containing a psychiatric diagnosis.  


CONCLUSION OF LAW

The criteria for an effective date of March 20, 1995, for 
service connection for delusional disorder are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 
(q) (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the claim.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for an earlier effective 
date for grant of service connection.  VA supplied this 
information in a March 2006 letter.  The Court has stressed 
that adequate notice must be given prior to initial VA 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 119-
20 (2004).  In the present appeal, the effective date issue 
has been decided in accordance with the rules for assignment 
of effective dates, which have been supplied to the veteran 
and extensively argued by his attorney.  No unfair prejudice 
to the veteran will result from the Board's grant of an 
earlier effective date.


Earlier Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

VA must "give a sympathetic reading to the veteran's filings 
by 'determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.'"  Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  
Intent to apply for benefits is an essential element of any 
claim, whether formal or informal, and, further, the intent 
must be communicated in writing.  MacPhee v. Nicholson, 
459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the 
plain language of the regulations require a claimant to have 
an intent to file a claim for VA benefits); Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even 
an informal claim for benefits must be in writing); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 
(1946) (stating that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it"); 38 C.F.R. § 3.1 (p) (2006) (defining "claim" as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit").  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

The veteran separated from active service in July 1978.  He 
filed his first service connection claim in February 1979; 
however, he claimed only service connection for a knee 
injury.  Significantly, however, the RO obtained all SMRs 
from NPRC and associated them with the claims file in May 
1979.  These SMRs include a December 1977 psychiatric 
evaluation.  

The veteran filed his first claim for an acquired psychiatric 
disorder in October 1989.  He completed and signed a VA Form 
21-526, Application for Compensation or Pension.  The RO 
considered the SMRs and a 1978 VA examination, but denied the 
claim in a February 1990 RO rating decision.  The RO notified 
the veteran and his representative of that decision in a 
February 1990 letter.  Instructions on obtaining a hearing 
and filing an appeal were attached.  The veteran did not 
appeal the decision.  The February 1990 rating decision and 
notice letter contain the specific information required of a 
final rating decision.  Best v Brown, 10 Vet. App. 322 (1997) 
(decision rendered non-final for failure to specify that 
service connection was denied for all claimed and diagnosed 
disorders). 

On March 20, 1995, the RO received a private psychiatric 
examination report dated October 3, 1994.  This report, by D. 
J. Silberman, M.D., notes diagnostic impressions of severe 
major depression with psychotic features, somatization 
disorder, and severe paranoid personality disorder.  

It appears that the RO considered the evidence received on 
March 20, 1995, to be a claim for benefits because of or due 
to a mental disorder.  This is so because based on that 
private report, VA scheduled a VA mental disorders 
compensation and pension examination for May 1, 1995.  The 
examination yielded a diagnosis of paranoid personality 
disorder.  

On October 30, 1995, the veteran submitted additional medical 
evidence including an October 1988 private medical report 
that notes an impression of major depressive disorder, copies 
of SMRs including a December 1977 psychiatric evaluation, and 
a December 1991 report from Social Security Administration 
(SSA) that reflects a delusional disorder.  He requested that 
a claim for service connection for various mental disorders 
be reopened.  

In July 1996, the RO declined to reopen the claim and the 
veteran appealed.  He eventually lost before the Board, but 
that decision was vacated by the United States Court of 
Appeals for Veterans Claims (Court).  On remand from the 
Court, the Board found that the private medical evidence of a 
psychiatric diagnosis was sufficiently new and material 
evidence to reopen the claim.  In September 2001, the Board 
obtained a favorable medical nexus opinion and in April 2002 
granted service connection for delusional disorder.  The 
Board then returned the case to the RO for assignment of a 
disability rating and an effective date.  

In the appealed June 2003 rating decision, the RO assigned a 
50 percent rating and an effective date of October 30, 1995.  
The RO based the effective date on the date that the RO had 
received a claim to reopen.  The RO later granted a 100 
percent rating effective from October 30, 1995.

In his March 2004 substantive appeal, the veteran, through 
his attorney, argued for an effective date of October 1989, 
based on his originally filed claim for service connection 
for an acquired psychiatric disorder.  The veteran argued 
that service connection was based on the submission of a 
supplemental service department record, which invoked the 
provisions of 38 C.F.R. § 3.156(c) (later received service 
department record requires that an effective date be assigned 
based on the date of the original claim).  

Although the veteran feels strongly that service connection 
was granted after a supplementary service department record 
was received by VA, it appears that no such supplementary 
service department record was received.  The SMRs submitted 
in October 1995 are merely duplicates of those supplied by 
NPRC in May 1979.  The physician who offered the favorable 
September 2001 nexus opinion had relied upon those SMRs and 
upon later dated VA and private medical reports.  Regardless 
of the veteran's assertion that the grant of service 
connection was based on a supplemental service department 
report that was not considered in a prior decision, the fact 
remains that no such supplemental service department report 
was submitted and the veteran has not produced any evidence 
of such a document.  Therefore, 38 C.F.R. §§ 3.156(c) and 
3.400 (q) (2) are not for application and there is no basis 
to assign an effective date of October 1989.  

The Board must still determine, however, whether there is any 
basis to assign an effective date earlier than October 30, 
1995.  Medical reports that predate October 30, 1995 were 
submitted and a medical report may suffice as an informal 
claim for benefits under certain circumstances.  38 C.F.R. 
§ 3.157.  

In applying 38 C.F.R. § 3.157, a report of examination or 
hospitalization cannot constitute an informal claim, absent a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  See Crawford v. Brown, 5 Vet. App. 
33, 34-35 (1993).  In this case a prior formal claim for 
compensation had been disallowed.

On March 20, 1995, the RO received a private medical report 
dated October 3, 1994.  This report, from Dr. Silberman, 
contains a psychiatric diagnosis.  The date of receipt of 
that report may be accepted as the date of the claim if it 
shows a reasonable possibility of entitlement to benefits.  
38 C.F.R. § 3.157 (b) (2).  It does show a psychiatric 
diagnosis, which was considered when service connection was 
later established.  It was offered by a physician and thus is 
within the competence of the physician offering the diagnosis 
and does show a reasonable probability of entitlement to 
benefits.  The date of receipt by VA may thus be used as the 
date of the claim.  38 C.F.R. § 3.157(b) (2).  

A December 1991 report from SSA that shows a diagnosis of 
schizophrenia will not be used to establish the date of claim 
because it was not received by VA until November 1995.  
Recognized government records may suffice as claims; however, 
the date of the claim will be the date that VA receives those 
records.  38 C.F.R. § 3.157 (b) (3). 

The only other possible basis for an effective date earlier 
than that assigned is to show clear and unmistakable error 
(CUE) in a prior final rating decision.  See 38 C.F.R. § 
3.105(a) (2006).  The veteran has not alleged CUE in a prior 
final decision.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of March 
20, 1995, for grant of service connection for delusional 
disorder.  The claim is therefore granted.  


ORDER

An earlier effective date of March 20, 1995, for service 
connection for delusional disorder is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


